Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “a wood burning tip” in claim 3.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification makes no mention of a “heating element... formed in the bulb,” and how this might be done.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 16 recite “at least one contact point,” and claim 4 recites “a plurality of contact points,” implying that Applicant’s resistive heat source, as recited, could have something other than “points 14a and 14b... connectable to an energy source 15” (¶ 20), rendering the intended scope of the claims unclear.
Claims 4 and 14, both depending from claim 1, recite the same structure, “a plurality of contact points,” rendering the purpose of the second occurrence unclear.  
Claim 9 recites “the heating element formed in the bulb.” The specification, however, discusses only “the divot formed into the bulb” (Exr’s emphasis), rendering the claim indefinite.
Claim 10 recites “a divot for receiving the heating element” (Exr’s emphasis). A “divot” however, is the clump of grass cut out of the turf by a golf club; it is not the recess left in the turf. Applicant may be his or her own lexicographer, but only where a novel invention requires it.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 9, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub. 2013/0062335 to Davis.
As recited in independent claims 1 and 16, Davis discloses, in Figures 1, 7 & 8, and ¶ 8, a “fire starting bulb apparatus, comprising a heating element [13]; at least one contact point... for providing energy to the heating element; and a bulb... configured to receive the heating element,” and inherently “a method of using a fire starting bulb apparatus” because the fire starting bulb apparatus of Davis is intended for exactly this purpose (see ¶ 2).
As recited in claim 3, the fire starting bulb of Davis “is a wood burning tip” since it “can be used to ignite smoking products, candles, campfires, and etc.” (sic, ¶ 15).
As recited in claims 4 and 14, Davis discloses a “plurality of contact points” since the halogen bulb of Davis requires “a bulb positive terminal 16 and a bulb negative terminal 17” (¶ 18).
As recited in claim 5, since the scope of a “contact point... connected to the heating element... for providing energy to the heating element,” includes any connection between the resistively heated filament in the halogen heater of Davis and a power supply lead, the filament ends which connect to the power supply leads, are the “contact points” and are thus made of the “same material as the heating element,” i.e., the filament. 
Regarding claim 9, a “heating element... formed in the bulb” is a product-by-process limitation.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.” (MPEP 2113.I). The heating element of the halogen bulb used by Davis is in the bulb, hence it meets the claim.
As recited in claim 15, the halogen bulb of Davis has a metal heating element inherently.
Claim Rejections - 35 USC § 103
Claims 2, 6, 7, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of US Pat. 4,029,935 to Archer et al (Archer).

Claims 2 and 17 differ substantively from Davis in calling for the heating element temperature to be adjustable. Archer discloses, at Fig. 6 and 4:54 – 5:5 (“column:lines”), a bulb-type heating element 50 with adjustable temperature. It would have been obvious to adapt the bulb temperature control of Archer to the bulb heater of Davis to allow temperature settings appropriate to the various materials to be ignited.
Claims 6 and 20 differ from Davis only in calling for the energy source to be an electrical outlet; and claims 7 and 18 differ from Davis only in calling for the bulb interior to be a vacuum. These features however do not patentably distinguish the claims from the prior art. It would have been obvious to enable the heater of Davis to draw power from an electrical outlet to allow use when batteries are discharged, and/or to use while charging the batteries. It would have been obvious to evacuate the bulb of Davis to prevent the filament from burning our prematurely, and avoid the expense of a halogen.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of US Pat. 7,509,035 to Ranish et al (Ranish). 
Claim 11 differs from Davis only in expressly calling for a “coil” heating element, and claim 12 in calling for the heating element to be “sized and shaped” similar to the bulb. 
Referring to Figs. 3 & 3A, and 4:16-45, Ranish discloses  a “coil” heating element 120 “sized and shaped” similar to the bulb 112. It would have been obvious to utilize a coil heating element sized and shaped similar to the bulb for heating efficiency and azimuthal uniformity of radiant energy intensity about the bulb axis.

Claims 8, 10, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of US PGPub. 2015/0001207 to Kobayashi.
Claims 8, 10, 13, and 19 differ from Davis in calling for the heating element to be in direct contact with the bulb, seated in a recess of the bulb, and coated by a ceramic (bulb). Kobayashi discloses, at Figs. 1(a)-(c) and ¶¶ [0019]-[0020], a heating element 2 in direct contact with a bulb 1, seated in a recess of the bulb, and coated by a ceramic. It would have been obvious to embed a heating element in ceramic bulb after the manner of Kobayashi, to afford high temperatures and rapid temperature change and known ceramic heater durability.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571)272-4786. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joseph M. Pelham/            Primary Examiner, Art Unit 3761                                                                                                                                                                                            	6/4/22